Napton, Judge,
delivered the opinion of the court.
This suit was brought to recover the amount of several forged notes, amounting in all to $1,469.19, which the defendants had sold to the plaintiffs. The defendants were note-brokers, and it appeared that the names of the makers of the notes were forged by a member of the firm, in whose name they were endorsed. The endorsements were genuine, but the endorsers Colson, Keep & Go. were at the time of the trial proved to be insolvent, and although engaged in business at the date of the sale of the paper, they were then in failing circumstances. The plaintiffs had a judgment.
The bill of exceptions does not show that any question was raised at the trial, by evidence or by instructions, as to whether the defendants were dealing with-the notes as principals or agents. It merely appeared that they were bill-brokers and that the plaintiffs dealt with them, knowing them to be engaged in this sort of agency. There was no evidence, other than this fact, to show that they were acting as agents for any one else ; or if they were, that they disclosed the name of their principal, and that the plaintiffs gave credit to him. Under such circumstances the defendants are to be held as principals.
It appears to be very well settled, that the vendor of a bill or note, without endorsement, is responsible for the genuineness of the paper. He is considered as representing the note to be signed and endorsed by the persons whose names appear upon it in that character; and if these signatures are forgeries, the consideration fails. (Young and others v. Womersley and others, 3 Amer. Law Reg. 502; 1 Turist, N. S., 328.) Judgment affirmed.